      Case 1:17-cv-01787-JPW Document 35 Filed 08/21/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JULIA B. GIOVANETTI,        : Civil No. 1:17-CV-01787
                            :
        Plaintiff,          :
                            :
        v.                  :
                            :
COMMONWEALTH OF             :
PENNSYLVANIA, DEPARTMENT OF :
CORRECTIONS, et al.,        :
                            :
        Defendants.         : Judge Jennifer P. Wilson
                        ORDER
     AND NOW, on this 21st day of August, 2020, for the reasons stated in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. Defendants’ motion for summary judgment (Doc. 24) is GRANTED.

  2. The Clerk of Court is directed to enter judgment in the Defendants’ favor

     and close this case.

                                     s/Jennifer P. Wilson
                                     JENNIFER P. WILSON
                                     United States District Court Judge
                                     Middle District of Pennsylvania
